MULLIGAN, Circuit Judge
(concurring):
This case presents the troublesome issue of the clash between the right of a labor organization to purge itself of those members whose activities are inimical to the legitimate goals of trade unionism and the right of the union member to express his opinions freely, without fear of reprisal. Congress grappled with the question in enacting section 101(a)(2) of the Labor-Management Reporting and Disclosure Act of 1959 (LMRDA), 29 U.S.C. § 411(a)(2), which provides as follows:
Every member of any labor organization shall have the right to meet and assemble freely with other members; and to express any views, arguments, or opinions; and to express at meetings of the labor organization his views, upon candidates in an election of the labor organization or upon any business properly before the meeting, subject to the organization’s established and reasonable rules pertaining to the conduct of meetings: Provided, That nothing herein shall be construed to impair the right of a labor organization to adopt and enforce reasonable rules as to the responsibility of every member toward the organization as an institution and to his refraining from conduct that would interfere with its performance of its legal or contractual obligations.
It is evident that Congress was anxious to protect the right of union members “to express any views, arguments or opinions,” but at the same time it recognized the right of the union to adopt and enforce reasonable rules imposing institutional responsibility upon its members and prohibiting conduct which interfered with the union’s legal or contractual obligations. See, e. g., Cox, Internal Affairs of Labor Unions Under the Labor Reform Act of 1959, 58 Mich.L.Rev. 819, 834-35 (1960) (hereinafter “Cox”); Atleson, A Union Member’s Right of Free Speech and Assembly: Institutional Interests and Individual Rights, 51 Minn.L.Rev. 403, 433-34 (1967) (hereinafter “Atleson”). Unfortunately, the language employed in the statute to strike the balance is not so pellucid as a mountain lake in springtime. See Atleson, supra, at 432-35. On this appeal Turner claims that he was improperly expelled for expressing communist views. The union urges that the advocacy of those views was institutionally irresponsible and therefore the union constitutional provision prohibiting such advocacy was properly within the limiting proviso of section 411(a)(2). Our problem is to interpret the language of Congress which both giveth and taketh away the rights of the parties to this appeal.
The initial question is whether a union rule broadly barring a member’s advocacy *413of totalitarian philosophies falls within the protective language of section 411(a)(2). In resolving this issue it is crucial to note the statutory requirement that a labor organization’s rules pertaining to members’ responsibility toward the union be reasonable.1 The rule at bar is Article L, section 3 of the union constitution which prohibits a member from
. advocating or encouraging communism, fascism, nazism, or any other totalitarian philosophy, or by other actions giving support to these “philosophies” or “isms” or to movements or organizations inimical to the [union] or its established policies and laws.
This provision, in my view, should be construed as unreasonable within the meaning of section 411(a)(2). It prohibits advocacy of undefined philosophies and “isms” as well as unspecified actions supporting them. The provision is so broad, vague and indefinite that it provides completely inadequate guidance to union members as to just what is proscribed. See Hurwitz v. Directors Guild of America, 364 F.2d 67, 75-76 (2d Cir.), cert. denied, 385 U.S. 971, 87 S.Ct. 508, 17 L.Ed.2d 435 (1966). Moreover, the provision clearly goes beyond the scope of section 411(a)(2) by barring, for example, a member’s participation in movements or organizations inimical to the “established policies and laws” of the union. This language can be construed to prohibit precisely what section 411(a)(2) is supposed to protect — the right of the member to freely express his opposition to union policies and laws. E. g., Newman v. Local 1011, Communications Workers of America, 570 F.2d 439, 444 (2d Cir. 1978); Salzhandler v. Caputo, 316 F.2d 445, 448-49 (2d Cir.), cert. denied, 375 U.S. 946, 84 S.Ct. 344, 11 L.Ed.2d 275 (1963); see Hurwitz v. Directors Guild of America, supra, at 75. Therefore, I believe the judgment below should be affirmed simply on this basis — the rule relied upon to support Turner’s ouster is not “reasonable” within the mandate of section 411(a)(2).
At the same time I would not hold that the advocacy of all views is immunized by section 411(a)(2). Salzhandler v. Caputo, supra, at 450 n. 8; see Hurwitz v. Directors Guild of America, supra, at 76. That section, however infelicitous its language, permits the union to enforce reasonable rules designed to protect the union as a labor organization and to prevent interference with the performance of the union’s legal or contractual obligations. Thus, while criticism of union leadership or practices or policies is fully protected, the encouragement of activities or organizations which are fundamentally inimical to trade unionism is beyond the pale. Atleson, supra, at 472; see Cox, supra, at 834-35. The distinction can be elusive and, assuming a reasonably drawn union rule, complying with the statutory distinction requires some analysis of what the member is actually advocating.
In the instant case, Turner is an avowed and activist member of the Progressive Labor Party. The goals of that party, which are presumably accurately reported in its news organ, “Challenge — The Revolutionary Communist Newspaper”, include the violent overthrow of the capitalist system, the dictatorship of the proletariat, and the organization of communist led groupings in every shop to encourage “strikes and marches.” The familiar communist rhetoric from the “Challenge” is set forth in the margin.2 Significantly, Turner freely con*414ceded his adherence to the aims of the Progressive Labor Party and testimony at the hearing established his support for and advocacy of these means and objectives. Compare United States v. Brown, 381 U.S. 437, 455-56, 85 S.Ct. 1707, 14 L.Ed.2d 484 (1965). This encouragement of the use of union power for the primary objective of violent revolution seems clearly to me to be fundamentally inimical to the interests of the union as an institution and would certainly jeopardize its legal obligations. See American Communications Association v. Douds, 339 U.S. 382, 388-89, 70 S.Ct. 674, 94 L.Ed. 925 (1950).
Several cases in this circuit have recognized that the Communist Party, by espousing goals substantially equivalent to those mentioned above, has demonstrated that it poses a serious threat to the American labor movement. Hurwitz v. Directors Guild of America, supra; Rosen v. District Council No. 9 of Brotherhood of Painters (Rosen II), 57 L.R.R.M. 2401, 2405 (S.D.N.Y.1964) (citing several New York State court cases to the same effect); Rosen v. District Council No. 9 of Brotherhood of Painters (Rosen I), 198 F.Supp. 46, 49-50 (S.D.N.Y.1961), appeal dismissed, 326 F.2d 400 (2d Cir. 1964). Moreover, the legislative history of the LMRDA compels the conclusion that an important reason for the addition of the proviso to section 411(a)(2) was so that unions would not be prevented from expelling Communists from membership.3 See II Legislative History of the Labor-Management Reporting & Disclosure Act of 1959,. 1231(3), 1233(3), 1234(1) (comments of Senators Aiken, Clark, Kennedy, and McClellan) (N.L.R.B. ed. 1959); Hurwitz v. Directors Guild of America, supra, at 74; Rosen II, supra, at 2405; Atleson, supra, at 472.
We assume that this congressional concern was prompted by the demonstrated ability of the Communist Party to subvert unions for revolutionary purposes which are sharply divergent from the legitimate goals of trade unionism. See American Communications Association v. Douds, supra, 339 U.S. at 388-89, 70 S.Ct. 674; Hurwitz v. Directors Guild of America, supra, at 76; Rosen II, supra, at 2405, 2406 and cases there cited; Rosen I, supra, at 49-50.
Thus, if Turner had been an active member of the Communist Party and had been charged with such conduct as distributing inflammatory Party literature it seems evident that this would support his ouster under a properly phrased union regulation. However, that is not the case before us. Turner was merely charged -with the expression of communist views. Moreover, Turner is not a member of the Communist Party, which has a demonstrated record of successful infiltration and subversion of trade unions. He is a member of the Progressive Labor Party and the record is barren of any indication of its size, influence or potential to accomplish its revolutionary goals. No matter how offensive Turner’s views may be, his mere expression of them, *415as far as the record before us is concerned, presents no real or serious threat to the integrity of the labor organization or to its ability to perform its legal and contractual obligations. See Hurwitz v. Directors Guild of America, supra, at 76; Atleson, supra, at 457.
For these reasons I vote to affirm.

. Of course, since union constitutions and rules are formulated and enforced by the union, a private entity, no federal constitutional right of free speech is here involved. E. g., Wirtz, Government by Private Groups, 13 La.L.Rev. 440, 441, 446-49 (1953); see Rothman, Legislative History of the “Bill of Rights” of Union Members, 45 Minn.L.Rev. 199, 201-02 (1960) (hereinafter “Rothman”).


. The following are excerpts from the “Challenge”:
In order to achieve socialism, the capitalist system, the bosses and their dictatorial government must be crushed. This cannot be accomplished peacefully through elections.
It can only happen when the majority of the exploited unite behind communist leadership, violently overthrow the bosses, and install a new government of revolutionary workers — the dictatorship of the proletariat.
*414Members of the Progressive Labor Party are devoted to this goal. They dedicate their lives to actively building, promoting and organizing for the cause of revolutionary communism.
# # * * * *
Unless we can organize communist-led groupings in every shop lay-offs will continue. Unless we have these groupings more and • more abuses will be heaped upon workers, and we will have to take it. Communist led groupings (fractions) [sic] can turn every shop into a battlefield. This will let the bosses know that they can’t rely on their union goons to betray and lull workers every time they attack. Strikes and marches will be tomorrow’s rule. Workers will march to war against those who oppress them. It will be the ruling class who will have to retreat and give ground to the working class.
Every campus must also be turned into a fortress against the bosses’ cutbacks and tuition hikes. Administration buildings must be seized and held until the cutbacks are reversed. Classes must be converted into centers of struggles against bosses’ racist and anti-working class courses. Racist texts must be scrapped along with the racist teachers. Pro-boss ideas must be refuted and the schools become centers for communist organizing. On every campus we must force the administrators to bow to the just wishes of the students and honest faculty. Strikes must be organized to enforce our will.


. For analyses of the congressional compromise that led to the insertion of the proviso into section 411(a)(2), see Cox, supra; Rothman, supra.